Exhibit 10.2
WRITTEN CONSENT
OF AIG CREDIT FACILITY TRUST
October 7, 2010

     
To:
  American International Group, Inc., a Delaware corporation (“AIG” or the
“Corporation”)
 
   
From:
  AIG Credit Facility Trust, a trust established for the sole benefit of the
United States Treasury (the “Trust”)
 
   
RE:
  Written Consent of the Trust for the Issuance of AIG Equity Securities in
Exchange for Equity Units of AIG

          WHEREAS, the Certificate of Designations (the “Certificate of
Designations”) of Series C Perpetual, Convertible, Participating Preferred Stock
(the “Series C Preferred Stock”) of the Corporation provides anti-dilution
protection to the holder of the Series C Preferred Stock for issuances of the
Corporation’s common stock, par value $2.50 per share (“AIG Common Stock”), in
settlement of the Corporation’s Equity Units (as defined in the Certificate of
Designations), as set forth in the definition of “Number of Outstanding Shares”
in the Certificate of Designations;
          WHEREAS, AIG agrees to make an anti-dilution adjustment to the
Series C Preferred Stock to reflect the issuance in public or private exchange
offers by the Corporation of Common Stock in exchange for the Equity Units; and
          WHEREAS, the Corporation and the Trust are simultaneously entering
into an amendment to Section 6.6 of the Series C Preferred Stock Purchase
Agreement, dated as of March 1, 2009 (the “Purchase Agreement”), between the
Trust and the Corporation to provide that, if a Conversion Date (as defined in
the Certificate of Designations) for any of the shares of Series C Preferred
Stock occurs prior to the issuance of AIG Common Stock in settlement of the
Equity Units, whether such issuance is in accordance with the terms of the
Purchase Contract Agreement (as defined in the Purchase Agreement) or pursuant
to a public or private exchange offer, then the Corporation shall issue to the
Trust or to such other person as the Trust may direct a number of shares of AIG
Common Stock equal to the excess of (x) the number of shares of AIG Common Stock
the Trust would have received if it had converted such shares of Series C
Preferred Stock immediately after the issuance of such shares of AIG Common
Stock in settlement of the Equity Units over (y) the number of shares of AIG
Common Stock received

 



--------------------------------------------------------------------------------



 



upon the conversion of such shares of Series C Preferred Stock by the Trust plus
the number of shares of AIG Common Stock delivered to the Trust or its designee
under the amended Section 6.6 as a result of any earlier settlement of Equity
Units;
          NOW, THEREFORE, in reliance on and consideration of the foregoing
recitals, the Trust, being the sole holder of all the 100,000 outstanding shares
of Series C Preferred Stock of the Corporation, hereby consents, in accordance
with Section 6.8 of the Purchase Agreement, to the issuance in public or private
exchange offers from time to time by the Corporation of a number of shares of
AIG Common Stock not to exceed 7,736,904 shares of AIG Common Stock, being the
number of shares of AIG Common Stock into which the Corporation’s Equity Units
are convertible based on the maximum number of shares of AIG Common Stock
deliverable, in exchange for the Equity Units, as approved by the Board of
Directors of the Corporation on September 14, 2010.

            [Signature page follows]
                       

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Trust, being the sole holder of the Series C
Preferred Stock of the Corporation, has signed this consent as of October 7,
2010.

            AIG  CREDIT FACILITY TRUST, a
trust established for the sole benefit of
the United States Treasury
      By:   /s/ Jill M. Considine         Name:   Jill M. Considine       
Title:   Trustee     

                  By:   /s/ Chester B. Feldberg         Name:   Chester B.
Feldberg        Title:   Trustee     

                  By:   /s/ Peter A. Langerman         Name:   Peter A.
Langerman        Title:   Trustee     

